Citation Nr: 9935456	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  95-29 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a blood disorder as 
secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for a kidney condition 
as secondary to exposure to ionizing radiation.

3.  Entitlement to service connection for a skin condition as 
secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from August 1948 to 
September 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for a 
blood disorder, a kidney condition and a skin condition as 
secondary to exposure to ionizing radiation.  The Board 
remanded these claims August 1997, and following completion 
of the requested development, the case has been returned to 
the Board for further appellate review.

In a letter dated in November 1998, the appellant raised the 
issues of service connection for blindness, a 
gastrointestinal disorder and breathing problems as secondary 
to his in- service exposure to ionizing radiation.  These 
claims are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  No competent medical evidence has been presented or 
secured to establish the existence of a clinically 
diagnosable disorder of the blood.

2.  No competent medical evidence has been presented or 
secured to establish the existence of a clinically 
diagnosable disorder of the genitourinary system.

3.  The appellant's skin disorders, variously diagnosed as 
dermatitis R/O psoriasis, knuckle pads, dermatosis, possible 
acanthosis nigricans and fungal foot infection, are not 
"radiogenic" diseases nor among the diseases for which 
presumptive service connection is warranted under 38 U.S.C.A. 
§§ 1112(c).

4.  No competent medical evidence has been presented or 
secured to establish a nexus between the appellant's 
variously diagnosed skin disorders to active service and/or 
his claimed exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The claim for service connection for a blood disorder as 
secondary to exposure to ionizing radiation is not well 
grounded, and there is no further statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. 5107(a) (West 1991).

2.  The claim for service connection for a kidney condition 
as secondary to exposure to ionizing radiation is not well 
grounded, and there is no further statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. 5107(a) (West 1991).

3.  The claim for service connection for a skin condition as 
secondary to exposure to ionizing radiation is not well 
grounded, and there is no further statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Summary

The appellant contends that he manifests a blood disorder, a 
kidney condition and a skin condition stemming from exposure 
to ionizing radiation in service.  By means of his testimony 
before the RO in May 1999 and his various statements of 
record, he indicated that he manifests an intermittent skin 
condition of the back elbows and knees, as well as his kidney 
disorder, which first began in the late 1960's.  Over the 
years, he had treated the skin disorder with various creams, 
lotions and acid "stuff."  He described his kidney disorder 
as an inability to hold water, recurrent bacterial infections 
and sexual dysfunction.  He was first treated for a blood 
disorder, which he described as a low white blood cell count 
and possible leukemia, in the 1980's.  He further indicated 
that his physicians told him that his blood disorder, skin 
condition and kidney condition could be related to radiation 
exposure.

With regard to his alleged exposure to radiation in service, 
the appellant indicated that, as a member of Company B of the 
79th Engineer Construction Battalion, he participated in the 
rebuilding of Enewetok following the completion of atomic 
testing on that island.  His duties included unloading 
equipment and materials which originated from proving grounds 
where 3 or 4 atomic tests had been conducted during his tour 
of duty.  He had also visited some of those proving grounds.  
He was not issued protective gear, but he did note that 
German scientists were issued protective gear.  He was told 
that the water was contaminated with radiation.  He served at 
Enewetok for approximately eight months to a year, and his 
tour of duty was interrupted by a sudden evacuation.  He 
indicated that his children had been born with birth defects 
which he attributed to his claimed in- service radiation 
exposure.

Lay statements of record from the appellant's former 
servicemates at Enewetok recalled that aquatic life was 
contaminated with radiation and that they were stationed 
approximately 18 miles away from ground zero during 3- 4 
atomic tests which took place during their tour of duty.  One 
servicemate recalled visiting the test sites of several 
atomic blasts.

Research by the Army Nuclear Test Personnel Review (ANTPR) 
indicated that Co. B, 79th Engineer Battalion (Const) was 
deactivated in July 1947.  Atomic testing was conducted at 
Enewetak during Operation SANDSTONE in April- May 1948 and 
during Operation GREENHOUSE from April- May 1951.

A VA examination, dated in May 1968, was negative for skin, 
genitourinary and/or blood abnormality.  In August 1970, Dr. 
Seay treated him for cellulitis and lymphadenitis of the 
right lower leg secondary to a laceration.  He was seen by VA 
for symptoms of high blood pressure in September 1982.  A 
December 1982 VA examination, which revealed an elevated 
glucose level upon complete blood count (CBC) testing, 
indicated diagnoses of exogenous obesity, external 
hemorrhoids and moderate chronic obstructive pulmonary 
disease (COPD).  In 1983, medical records from Francis M. 
Connery, M.D., and the McNease Hodo Clinic reveal additional 
diagnoses of ventilatory insufficiency and emphysema.  
Additionally, a VA outpatient treatment report noted his 
complaint of dysuria.  Physical examination indicated 
diagnoses of dysphagia, hypertension and trace heme positive 
stools.

On VA ionizing radiation examination, dated in June 1992, the 
appellant reported a history of skin cancer and "low white 
cell count."  Physical examination was significant for 
obesity, but was otherwise negative.  He was diagnosed with 
gastroesophageal reflux disease in July 1992.  CBC testing in 
August 1992 revealed abnormally high hemoglobin, mean 
corpuscle hemoglobin concentration, monocyte, direct 
bilirubin, glucose and serum glutamic pyruvic transaminase 
readings.  A thallium graded exercise test indicated an 
impression of questionable ischemia of the septum and 
inferior wall.  In September 1992, he was diagnosed with 
coronary artery disease and possible three- vessel disease.  
In September 1993, he was seen for a rash on hands, finger 
joints and elbows manifested by dry erythematous bases and 
white thickened areas.  He was prescribed Cortisone cream and 
referred to dermatology for evaluation of "dermatitis R/O 
psoriasis."  In February 1994, he was treated for thickened 
skin of the hands and greasy, scaly erythematous patches of 
the face.  Impression included "knuckle pads" of the hands 
"doubt psoriasis."  A March 1995 skin biopsy indicated a 
possible diagnosis of acanthosis nigricans.  In 1998, he was 
treated for an infected skin tag of the right axilla, a 
fungal foot infection and dermatosis.  He also complained of 
decreased urinary stream, hesitancy and nocturia.

II.  Applicable law

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 
38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are 15 types of diseases which are presumptively 
service connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  These diseases are limited to leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease, cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland and cancer of the urinary tract.

Second, under the provisions of 38 C.F.R. § 3.311(b)(2), the 
following enumerated diseases are subject to service 
connection as "radiogenic" diseases: all forms of leukemia 
except for chronic lymphatic (lymphocytic) leukemia, thyroid 
cancer, breast cancer, lung cancer, bone cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non- malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer and any other cancer.

Finally, service connection may established for disease or 
injury incurred or aggravated by service under the general 
laws and regulations governing VA compensation entitlement.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133 (West 1991).  See also 
Combee v. Brown, 34 F 3d. 1039 (Fed.Cir. 1994).  A well 
grounded claim for service connection requires evidence of 1) 
a current disability as provided by a medical diagnosis; 2) 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and 3) a nexus, or link, between the 
in- service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet.App. 465 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

III.  Service connection - blood disorder

The appellant contends that he has a blood disorder, 
described as a low white cell count and possible leukemia, 
which stems from his claimed in- service exposure to ionizing 
radiation.  The medical evidence of record does not establish 
the existence of a blood disorder which has been clinically 
diagnosed.  Certainly, he has not been diagnosed with a 
presumptive disease under 38 C.F.R. § 3.309 or a 
"radiogenic" disease under 38 C.F.R. § 3.311.  CBC testing 
has revealed some abnormally high readings, but 
contemporaneous diagnoses included exogenous obesity, COPD, 
hypertension, questionable ischemia and possible three- 
vessel disease.  Due to the absence of a current disability 
as provided by a medical diagnosis, he has failed to present 
a valid claim.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).

In so concluding, the Board is cognizant of the appellant's 
lay contentions and opinion of record.  Generally, he is 
deemed competent to describe symptomatology and factual 
information within his personal knowledge and observation; 
however, as a lay person, he is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992); Grottveit, 5 Vet.App. at 93.  Similarly, his 
assertions that his physicians have told him that he had a 
blood disorder possibly related to service is insufficient to 
supplement the requirement of submitting a competent medical 
diagnosis.  Warren v. Brown, 6 Vet.App. 4, 6 (1993).  
Accordingly, his claim must be denied as not well grounded.  
See Edenfield v. Brown, 8 Vet.App. 384 (1996) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).

IV.  Service connection - kidney condition

The appellant further contends that he has a kidney 
condition, described as an inability to hold water, recurrent 
bacterial infections and sexual dysfunction, which stems from 
his claimed in- service exposure to ionizing radiation.  The 
medical records do note his complaint of dysuria, hesitancy, 
and nocturia.  However, he holds no diagnosis relating to a 
chronic disorder of the genitourinary system.  As such, he 
has failed to present a valid claim for service connection.  
Brammer, 3 Vet.App. 223 (1992).  As indicated above, his lay 
contentions and opinion of record, to include the purported 
statements of his physicians, are insufficient to supplement 
the requirement of submitting a competent medical diagnosis.  
Grottveit, 5 Vet.App. at 93; Warren, 6 Vet.App. 4, 6 (1993).  
Accordingly, this claim must be denied as not well grounded.  
See Edenfield, 8 Vet.App. 384 (1996) (en banc).



V.  Service connection - skin condition

The appellant lastly contends that he has a manifests skin 
condition which stems from his claimed in- service exposure 
to ionizing radiation.  The medical records indeed show 
treatment, beginning in 1993, for dry erythematous patches on 
the hands, finger joints, elbows and face.  He holds 
diagnoses of "dermatitis R/O psoriasis," knuckle pads," 
"dermatosis," and possible "acanthosis nigricans."  He has 
also been treated for a fungal foot infection.  He concedes 
that he first manifested skin abnormalities many years after 
his separation from service.

The Board notes that none of the above mentioned diagnoses 
are subject to presumptive service connection under the 
provisions of either 38 C.F.R. § 3.309(d) or 38 C.F.R. 
§ 3.311(b)(2).  Additionally, the appellant has not provided 
any competent or probative evidence linking his skin 
disorder(s), which manifested themselves many years after 
service, to his active service and/or his claimed exposure to 
ionizing radiation.  See Caluza v. Brown, 7 Vet.App. 498 
(1995); 38 C.F.R. § 3.303 (1999).  His lay opinion of such a 
causal connection is insufficient to well ground his claim.  
Espiritu, 2 Vet.App. 492 (1992).  Accordingly, his claim must 
be denied as not well grounded.  See Edenfield, 8 Vet.App. 
384 (1996) (en banc).

VI.  Due process

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application.  By several letters, the RO has 
advised the appellant of his need to submit medical evidence 
or treatment for his claimed disorders as well as his need to 
cite or submit competent scientific or medical evidence 
showing that his claimed disorders constituted radiogenic 
diseases.  The RO also provided the appellant with 
authorization forms in order to obtain his private medical 
records, and attempted to obtain his service medical records.  
The absence of his service medical records is inconsequential 
as he concedes that he did not manifest any of his claimed 
disorders until many years following his separation from 
service.  The Board discerns no additional sources of 
relevant information which may be obtainable concerning the 
present claim.  Accordingly, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See generally Wood v. Derwinski, 1 Vet.App. 190 (1991) (VA 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim).


ORDER

Service connection for a blood disorder as secondary to 
exposure to ionizing radiation is denied.

Service connection for a kidney condition as secondary to 
exposure to ionizing radiation is denied.

Service connection for a skin condition as secondary to 
exposure to ionizing radiation is denied.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

